DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species A - The embodiment of Figs. 1 - 3, an optical coupler having a hollow instrument channel (para [0086] – [0093])
Species B -The embodiment of Figs. 4-6, an optical coupler attached to an endoscope (para [0098]-[00103])
Species E - The embodiment of Fig. 7, an optical coupler having a an annular chamber (para [00104]-[00105])
Species F - The embodiment of Figs. 8 - 9, an optical coupler having an instrument channel extended through the outer surface (para [0027]-[0029])
Species G -The embodiment of Figs. 10-11, an optical coupler having an electrode and wire molded into the coupler, and not having an instrument channel 
(para [00106] –[00109])
Species H -The embodiment of Figs. 12a-12d, an optical coupler having a biopsy forceps placed through the endoscope and into the optical coupler (para [00110]-[00113])
Species I -The embodiment of Figs. 13a-13b, an optical coupler having an angled outer surface (para [00115] –[00116])
Species J -The embodiment of Figs. 14a - 14b, an optical coupler having an camera attached (para [00117] –[00118])
Species K -The embodiment of Figs. 15a-15b, an optical coupler having a semi-rigid tube placed parallel to the camera and through the optical coupler (para [00117]-[00118])
Species L - The embodiment of Figs. 16, an optical coupler having an auxiliary fluid channel (para [00119])
Species M - The embodiment of Figs. 17a-c, an optical coupler having a concave outer surface (para [00120])
Species N - The embodiment of Figs. 18a-18b, an optical coupler having a cap (para [00121])
Species O - The embodiment of Fig. 19, an optical coupler having an angled instrument channel and attached to an endoscope having a 0 degrees end surface (para [00122])
Species P - The embodiment of Fig. 20, an optical coupler having a straight instrument channel and attached to an endoscope having a 30 degrees end surface (para [00122])
Species Q - The embodiment of Fig. 21, an optical coupler made of multiple materials (para [00123])
Species R - The embodiment of Figs. 22a-22b, an optical coupler used in a handheld device (para [00132] – [00138])
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. They are substantially dissimilar and structurally divergent optical couplers. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   
There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resource, or employing different search queries). For example, the various classifications for the different species include A61B1/00137, A61B1/001103, A61B1/00126, and A61B1/00101. In addition, the search queries would be different for each species and would not overlap; and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.S./            Examiner, Art Unit 3795     

/MICHAEL J CAREY/            Supervisory Patent Examiner, Art Unit 3795